IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KARRIECE Q. DAVIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5874

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 5, 2016.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Karriece Q. Davis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.